

113 HR 3139 IH: Chesapeake Bay Gateways and Watertrails Network Reauthorization Act
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3139IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. Sarbanes (for himself, Mr. Hoyer, Mr. Van Hollen, Mr. Cummings, Mr. Ruppersberger, Mr. Moran, Mr. Wittman, Ms. Edwards, Mr. Delaney, Mr. Scott of Virginia, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Chesapeake Bay Initiative Act of 1998 to provide for the reauthorization of the Chesapeake Bay Gateways and Watertrails Network.1.Short titleThis Act may be cited as the Chesapeake Bay Gateways and Watertrails Network Reauthorization Act.2.Authorization of appropriationsSection 502(c) of the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public Law 105–312) is amended by striking fiscal years and all that follows through the period at the end and inserting fiscal years 2014 through 2018..